DocuSign Envelope ID: 9CDB9471-EC58-4EAF-A237-AD218708D4E4
       Case 1:20-cv-00550-ARR-SMG Document 29-34 Filed 06/13/20 Page 1 of 2 PageID #: 1648


                                           Ruta Soulios & Stratis LLP
                                                Attorneys and Counselors
                                                  211 East 43rd Street
                                                        24th Floor
                                                New York, New York 10017
                                                     (212) 997-4500
     Joseph A. Ruta*                               Fax (212) 768-0649                               NJ Offices
                                                                                              101 Town Center
     Steven A. Soulios*                           www.Lawnynj.com                                        Drive
     Demetrios Stratis                                                                               Suite 111
     of counsel                                                                               Warren, NJ 07059
     Mitchell Lapidus                                                                           (908) 769-4250
     Jeffrey Jaffe                                                                             10-04 River Road
     *Member of NY & NJ Bar
     +Member of NJ & PA Bar                                                                 Fair Lawn, NJ 07410
                                                                 March 12, 2020                   (201) 794-6200
            By Email and First Class Mail
            Mr. Mahesh Shetty
            2708 Arbor Ct.
            Richardson, Texas 75082

                              Re:    Board of Directors of SG Blocks Inc. (“Board”)

            Dear Mr. Shetty,

                   The Board has engaged our firm to follow-up with you regarding the Board’s request, in
            emails dated February 28, 2020, and March 4, 2020, that you tender your resignation
            immediately. By way of background, by email dated January 14, 2020, you wrote to Board
            members Chris Melton, James Potts and Yaniv Blumenfeld and stated:

                     "As requested before, I also want to explore what the Board wants my ongoing role to be.
                     As all of you know, I served as President and CFO until my termination last year. I will
                     defer to the Board's decision on my continuing to serve as a Board member. I look
                     forward to your response on whatever you decide on the Board issue.” (emphasis added)

            By email dated February 28, 2020, Messrs. Melton, Potts and Blumenfeld wrote to you and
            requested that you tender your resignation from the Board, as follows:

                     The Board has considered your inquiry, set forth in your email dated January 14, 2020,
                     concerning your continued service on the Board, and has concluded that it is in the best
                     interests of the Board and the Company for you to tender your resignation. Please issue
                     same forthwith.

                     Board of Directors of SG Blocks Inc.

            By email dated March 3, 2020, and notwithstanding that you are represented by counsel
            regarding your employment claims, you responded to the Board, stating, in part:

                     In lieu of escalating matters further, my suggestion would be to effect a comprehensive
                     settlement and release that will allow each party to move on. Let me know if this is of
                     interest so I can request my counsel to hold off on any further action.
                                                                                                               1
DocuSign Envelope ID: 9CDB9471-EC58-4EAF-A237-AD218708D4E4
       Case 1:20-cv-00550-ARR-SMG Document 29-34 Filed 06/13/20 Page 2 of 2 PageID #: 1649



            Mr. Mahesh Shetty
            March 12, 2020


            By email dated March 4, 2020, the Board responded to you as follows:


                     Your email dated March 3, 2020 to Mr. Melton has been forwarded to the Board for
                     review and response. The Board does not believe that your continued service on the
                     Board is appropriate and has asked for your resignation; a decision you previously
                     indicated you would abide by. Moreover, the Board also does not believe that
                     withholding or conditioning your resignation therefrom upon negotiation and/or
                     settlement of your employment related litigation claims is appropriate. Please tender
                     your resignation forthwith.

                     Any settlement negotiations concerning your litigation claims must only be had
                     between your attorney and Company counsel. If there is a settlement offer your
                     attorney wants to make please have him contact Mr. Soulios.

                    To date, the Board has received no reply from you. Please confirm to the undersigned by
            the close of business today that (i) you will honor your prior agreement to abide by the Board’s
            decision regarding your continued service on the Board, and (ii) you will tender your resignation
            immediately. Failure to abide by the Board’s request will only result in actions necessary to
            remove you, at additional cost (including attorneys’ fees) to the Company for which it will seek
            to hold you responsible.

                     Because you have (i) previously indicated to the Company that your counsel (Mr. Ramon
            at the time) did not represent you vis-à-vis the Board, (ii) failed to abide by my previous requests
            to have Mr. Gordon represent your interests (and to cease from any further communications with
            the Company’s officers and directors) concerning your personal legal matters, and (iii) did not
            copy Mr. Gordon on your recent communications with the Board, this letter is directed to you
            personally. If Mr. Gordon is representing you with respect to the Board, please forward this letter
            to him and direct him to confirm his representation in that capacity, and cease from any further
            communications with the Board members.

                     All rights are reserved.

                                                                  Sincerely,


                                                                  __________________
                                                                  Steven A. Soulios




                                                                                                              2
